DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Allowable Subject Matter
Claims 11-14 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Frolov et al. (US 2009/0221111), Weidman et al. (US 2009/0142880), Rubin et al. (US 2005/0241692) and Hong (US 2012/0103385).
Frolov et al. discloses a solar cell including an upper electrode consisting of a plurality of three-dimensional nanostructures consisting of a first rectangular structure and triangular prism (see grid 1811, fig. 18). Frolov et al. does not disclose a solar cell consisting of a silicon substrate, a back electrode, a doped silicon layer, an upper electrode, and an electrode lead, wherein the three-dimensional nanostructure consist of a first rectangular structure consisting of a first metal and a triangular prism structure consisting of a second metal consisting of one single elemental metal with the first metal is different from the second metal as claimed.
Weidman et al. discloses a solar cell comprising a silicon substrate (310, fig. 4D, [0037]), a back electrode (306, fig. 4D, [0038]), a doped silicon layer (302/102, figs. 4 or 4D), an upper electrode (308/330) comprising a plurality of three dimensional nanostructures (metal contact 304/solder 331/bus wire 330). Weidman does not disclose a solar cell consisting of a silicon substrate, a back electrode, a doped silicon layer, an upper electrode, and an electrode lead, wherein the three-dimensional nanostructure consist of a first rectangular structure consisting of a first metal and a triangular prism structure consisting of a second metal consisting of one single elemental metal with the first metal is different from the second metal as claimed.
Rubin et al. is relied upon for teaching the shape of the prism (or wiring) is triangular, but does not disclose the solar cell as claimed.
Hong is relied upon for teaching an electrode lead and using metal for the contact that is directly disposed on the doped silicon layer. Hong does not disclose the solar cell as claimed.
In reconsideration of Frolov et al., Weidman et al., Rubin et al. and Hong et al., the references contain no particular teaching or suggestion that Weidman does not disclose a solar cell consisting of a silicon substrate, a back electrode, a doped silicon layer, an upper electrode, and an electrode lead, wherein the three-dimensional nanostructure consist of a first rectangular structure consisting of a first metal and a triangular prism structure consisting of a second metal consisting of one single elemental metal with the first metal is different from the second metal as claimed. The lack of direct suggestion of such combination in the prior art coupled with expected low level of predictability in the field, as well as the fact that the modification would add significant functional structure with no clearly expected benefit, leads the Examiner to conclude that the combination of references to meet the limitations of instant claims would not have been obvious to one having ordinary skill in the art. Based on the above described reasons, the claims are considered to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726